DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections are withdrawn in view of Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the 35 U.S.C. 103 rejections over Katsuhide et al. (JP H09-241883) in view of Sha et al. (Electroless Copper and Nickel-Phosphorus Plating, “Applications of electroless nickel-phosphorus (Ni-P) plating”) and Miettinen et al. (US 2015/0361571) in view of Sha have been fully considered but are not persuasive.
Applicant’s arguments traversing the rejections of the previous Office Action do not address the Sha reference, which was relied upon. The Sha reference, however, refutes Applicant’s arguments of nonobviousness because of unexpected results or criticality due to the claimed P content. For example, Applicant argues that the claimed amount for P in the NiP coating achieves unexpected results or is critical for avoiding the presence of pure nickel in the NiP alloy and thus, unexpectedly results in higher thermal stability and hardness when heat treated at 1050°F. This argument is not persuasive. As discussed in the previous Office Action, the relationship between phosphorus content in NiP coatings and hardness is well known in the prior art (see ¶ 65 of Muratti and pp. 142 and 265 of Sha et al.). Furthermore, the mechanism by which Applicant purports to achieve this result (i.e., higher P content results in a NiP coating that has no pure nickel when heat treated at high temperatures) is also known in the art 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/20/2022 is insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action because of the following reasons:
Declarant argues that an article having a Ni-P alloy having the claimed phosphorus content is not configured for applications at temperatures higher than 900°F (see Declaration, 8-9). In support of this argument, Declarant argues that contemporary Ni-P films differ from the claimed Ni-P films in various ways. This argument is flawed for several reasons. First, the prior art rejection presumes that the Ni-P alloy of the prior art combination has the same phosphorus content as the claimed Ni-P alloy. Therefore, there is the presumption that these Ni-P alloys are substantially identical. Declarant has not rebutted this presumption, nor has Declarant identified any distinguishing features between the Ni-P alloy of the prior art combination and the claimed Ni-P alloy.
Second, the conventional Ni-P alloy shown in Figure A of the Declaration (see p. 3) is not identified by phosphorus content and therefore cannot be reasonably compared to the Ni-P alloys of the prior art, nor can Figure A be relied upon to rebut any presumptions stated in the prior art rejection. Figure A does not recut the presumption that Ni-P alloy coatings of the prior art combination would decrease in hardness when heat treated. In fact, such a conclusion is contradictory to the prior art of record (see, e.g., p. 142 of Sha).
Declarant next argues that hardness in Ni-P alloy is not impacted by P% after heat treatment, and cites Figure 7 of Parkinson as support (see Declaration, pp. 15-16). The cited Figure 7 does not support Declarant’s thesis. For example, Figure 7 clearly shows that 1-4% Ni-P alloys have a higher microhardness than 5-9% Ni-P or 10-13% Ni-P alloys after one hour of heat treatment at 100°C. The figure also shows that a 10-13% Ni-P alloy is able to attain the highest microhardness after one hour of heat treatment at 400°C, and still retains higher microhardness than the other Ni-P alloys when heat treated at temperatures higher than 400°C. The argument that hardness in Ni-P alloys is not impacted by P% after heat treatment is therefore not supported by the evidence. Declarant’s argument that the Examiner’s conclusions regarding hardness, P content, and heat treatment are erroneous is not supported.
Declarant finally argues that an alloy coating heat treated at a temperature does not result in the alloy coating being capable of operation at that temperature. To begin, this argument is conclusory and Declarant has presented no objective evidence or reasoning to support it. Even if the argument were taken at face value, Declarant’s argument fails to consider that the Ni-P alloys of the prior art combinations are substantially identical to the Ni-P alloys claimed. Furthermore, there is a complete lack 
Declarant has not presented sufficient evidence or argument to rebut the presumptions of inherency. The rejections are therefore maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuhide et al. (JP H09-241883) in view of Sha et al. (Electroless Copper and Nickel-Phosphorus Plating, “Applications of electroless nickel-phosphorus (Ni-P) plating”).
Regarding claims 1 and 7, Katsuhide teaches a Ni-P alloy plating film applied to a substrate surface (¶ 1). The Ni-P alloy contains 9 to 20% by weight phosphorus (¶ 4). This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Katsuhide does not expressly teach the claimed P content or heat treating a Ni-P alloy plating at a temperature of 1050°F. Sha teaches that heating Ni-P deposits transforms amorphous Ni-P into nickel phosphides, and that with a higher P content of 16%, no pure nickel forms and the microstructure is either amorphous or comprises various nickel phosphides when heated at a temperature of 350°C-800°C (p. 148, § 10.3; see Table 10.1). Sha teaches that high phosphorus coatings (10-16 wt% P) have very good corrosion and abrasion resistance (p. 141, § 10.1). Sha also teaches that increased P content leads to increased hardness, which can be improved by heat 
With respect to being configured for wear protection and hot corrosion protection at temperatures above 900°F, according to the instant specification, a Ni-P alloy having the claimed phosphorus content is a Ni-P alloy configured for these applications at temperatures higher than 900°F (see Spec., ¶¶ 30-34). Accordingly, absent objective evidence to the contrary, since the Ni-P film of Katsuhide in view of Sha contains a similar phosphorus content, it is inherently configured for wear protection and hot corrosion protection at temperatures above 900°F absent objective evidence to the contrary. See MPEP 2112. Furthermore, heat treating the alloy coating at a temperature of at least 350°C would presumably result in an alloy coating configured for operation at that temperature.
Regarding claims 2-3, Katsuhide teaches two layers of Ni-P film are applied to the substrate (¶ 4). The first layer can be considered a base layer of a nickel strike layer.
Regarding claim 15, Katsuhide teaches a Ni-P alloy plating film applied to a substrate surface (¶ 1). The Ni-P alloy contains 9 to 20% by weight phosphorus (¶ 4). This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Katsuhide does not expressly teach the claimed P content or heat treating a Ni-P alloy plating at a temperature of 1050°F. Sha teaches that heating Ni-P deposits transforms amorphous Ni-P into nickel phosphides, and that with a higher P content of 16% (as compared to 12% P), no pure nickel forms and the microstructure is either amorphous or comprises various nickel phosphides when heated at a temperature of 350°C-800°C (p. 148, §10.3; see Table 10.1). Sha teaches that high phosphorus coatings (10-16 wt% P) have very good corrosion and abrasion resistance (p. 141, § 10.1). Sha teaches that increased P content leads to increased hardness, which can be improved by heat treatment to precipitate nickel phosphide (p. 142, ¶ 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Ni-P alloy plating of Katsuhide according to the teachings of Sha, to increase P content in order to obtain a plating having very good corrosion and abrasion resistance, and to perform heat treatment to increase hardness of the Ni-P alloy plating by precipitating phosphides.
With respect to being configured for wear protection and hot corrosion protection at temperatures above 900°F or a gas turbine part that runs at temperatures above 900°F, according to the instant specification, a Ni-P alloy having the claimed phosphorus content is a Ni-P alloy configured for these applications at temperatures higher than 900°F (see Spec., ¶¶ 30-34). Accordingly, absent objective evidence to the contrary, since the Ni-P film of Katsuhide in view of Sha contains a similar phosphorus content, it is expected to be configured for wear protection and hot corrosion protection at temperatures above 900°F absent objective evidence to the contrary. See MPEP 
Katsuhide does not expressly teach the substrate is a gas turbine part. Sha teaches that it is known in the prior art to use a high phosphorus (10%-16% P) Ni-P coating on turbine parts such as blades because they enhance properties such as hardness, oxidation resistance and wear resistance (p. 263). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to apply the coating of Katsuhide on a gas turbine part because, as taught by Sha, doing so is well known in the art to enhance the hardness, oxidation resistance and wear resistance of turbine components.
Claims 1-3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miettinen et al. (US 2015/0361571) in view of Sha et al. (Electroless Copper and Nickel-Phosphorus Plating, “Applications of electroless nickel-phosphorus (Ni-P) plating”).
Regarding claims 1 and 7, Miettinen discloses a Ni-P layer deposited on a metal substrate (¶ 17). The P content of the Ni-P layer ranges from 1-20% (¶ 22). This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Miettinen does not expressly teach the claimed P content, Sha teaches that heating Ni-P deposits transforms amorphous Ni-P into nickel phosphides, and that with a higher P content of 16%, no pure nickel forms and the microstructure is either amorphous or comprises various nickel phosphides when heated at a temperature of 350°C-800°C (p. 148, § 10.3; see Table 10.1). Sha teaches that high phosphorus coatings (10-16 wt% P) have very good corrosion and abrasion resistance (p. 141, § 
Miettinen also discloses annealing the Ni-P layer at a temperature of 500-800°C (¶ 26). As this range overlaps the claimed 1050°F heat treatment disclosed in the instant specification (see Spec., ¶ 2), one of ordianry skill in the art would expect the heat treated Ni-P alloy plating film of Miettinen in view of Sha to have the claimed Vickers hardness when subjected to a heat treatment, absent objective evidence to the contrary. See MPEP 2112.
With respect to being configured for wear protection and hot corrosion protection at temperatures above 900°F, according to the instant specification, a Ni-P alloy having the claimed phosphorus content is a Ni-P alloy configured for these applications at temperatures higher than 900°F (see Spec., ¶¶ 30-34). Accordingly, absent objective evidence to the contrary, since the Ni-P film of Miettinen in view of Sha contains a similar phosphorus content, it is expected to be configured for wear protection and hot corrosion protection at temperatures above 900°F absent objective evidence to the contrary. See MPEP 2112. Furthermore, since the Ni-P film of Miettinen in view of Sha is annealed at a temperature of more than 900°F, it must inherently be configured to sustain such a temperature absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 2-3, Miettinen discloses depositing a nickel strike layer prior to depositing the Ni-P layer (¶ 30).
Regarding claim 15, Miettinen discloses a Ni-P layer deposited on a metal substrate (¶ 17). The P content of the Ni-P layer ranges from 1-20% (¶ 22). This range overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. While Miettinen does not expressly teach the claimed P content, Sha teaches that heating Ni-P deposits transforms amorphous Ni-P into nickel phosphides, and that with a higher P content of 16%, no pure nickel forms and the microstructure is either amorphous or comprises various nickel phosphides when heated at a temperature of 350°C-800°C (p. 148, § 10.3; see Table 10.1). Sha teaches that high phosphorus coatings (10-16 wt% P) have very good corrosion and abrasion resistance (p. 141, § 10.1). Sha teaches that increased P content leads to increased hardness, which can be improved by heat treatment to precipitate nickel phosphide (p. 142, ¶ 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the Ni-P alloy plating of Miettinen according to the teachings of Sha, to increase P content in order to obtain a plating having very good corrosion and abrasion resistance, and to perform heat treatment to increase hardness of the Ni-P alloy plating by precipitating phosphides.
Miettinen also discloses annealing the Ni-P layer at a temperature of 500-800°C (¶ 26). Since this is higher than the 900°F heat treatment disclosed in the instant specification (see Spec., ¶ 2), the Ni-P alloy plating film of Miettinen in view of Sha would be expected to have the claimed Vickers hardness when subjected to a heat treatment, absent objective evidence to the contrary. See MPEP 2112.
With respect to being configured for wear protection and hot corrosion protection at temperatures above 900°F or a gas turbine part that runs at temperatures above 900°F. However, based on the instant specification, a Ni-P alloy having the claimed phosphorus content is a Ni-P alloy configured for these applications at temperatures higher than 900°F (see Spec., ¶¶ 30-34). Accordingly, absent objective evidence to the contrary, since the Ni-P film of Miettinen in view of Sha contains a similar phosphorus content, it is expected to be configured for wear protection and hot corrosion protection at temperatures above 900°F absent objective evidence to the contrary. See MPEP 2112. Furthermore, since the Ni-P film of Miettinen in view of Sha is annealed at a temperature of more than 900°F, it must inherently be configured to sustain such a temperature absent objective evidence to the contrary. See MPEP 2112.
Miettinen does not expressly teach the substrate is a gas turbine part. Sha teaches that it is known in the prior art to use a high phosphorus (10%-16% P) Ni-P coating on turbine parts such as blades because they enhance properties such as hardness, oxidation resistance and wear resistance (p. 263). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to apply the coating of Miettinen on a gas turbine part because, as taught by Sha, doing so is well known in the art to enhance the hardness, oxidation resistance and wear resistance of turbine components.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOBEI WANG/Primary Examiner, Art Unit 1784